TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00080-CR






Loneil Crothers, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT


NO. 0982906, HONORABLE JON N. WISSER, JUDGE PRESIDING







A jury found appellant Loneil Crothers guilty of delivering less than one gram of
cocaine, a controlled substance.  See Tex. Health & Safety Code Ann. § 481.112(a), (b) (West
Supp. 1999).  The jury assessed punishment at incarceration in a state jail for twenty-four months
and a $10,000 fine.

Appellant's court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S.
738 (1967), by advancing a contention counsel says might arguably support the appeal.  See also
Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);
Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 
(Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy
of counsel's brief was delivered to appellant, and appellant was advised of his right to examine
the appellate record and to file a pro se brief.  No pro se brief has been filed.

We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  A discussion of the contention advanced in counsel's brief would
serve no beneficial purpose.

The judgment of conviction is affirmed.



				                                                                     

				Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Affirmed

Filed:   November 4, 1999

Do Not Publish